The City of San Antonio,
                                                                 Acting by and through its
                                                                Agent City Public Service s



                         Fourth Court of Appeals
                               San Antonio, Texas
                                     February 5, 2014

                                   No. 04-13-00142-CV

                                    Joe A. ZUNIGA,
                                        Appellant

                                            v.

 THE CITY OF SAN ANTONIO, Acting by and through its Agent City Public Service Board
                            d/b/a CPS Energy,
                                 Appellee

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-14216
                     Honorable Cathleen M. Stryker, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Justice
             Rebeca C. Martinez, Justice
             Luz Elena D. Chapa, Justice

        Appellant's second unopposed request for extension of time for filing motion
for rehearing and motion for rehearing en banc is hereby GRANTED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court